Exhibit 10.13

Execution Copy
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is agreed upon and entered into this
9th day of November, 2015 by and between JOHN O. STEWART, an adult individual
(the “Employee”) and THE MANITOWOC COMPANY, INC., a Wisconsin corporation,
together with its successors and assigns (the “Company”).


RECITALS


The Company and the Employee acknowledge the following:


1.    The Company desires to employ Employee, and Employee desires to be
employed by the Company, in the position of Senior Vice President and Chief
Financial Officer of Manitowoc Foodservice, currently a division of the Company;


2.    The Employee shall have access to confidential financial information,
trade secrets and other confidential and proprietary information of the Company;


3.    The Company has announced that it plans to separate its Cranes and
Foodservice businesses into two independent publicly traded entities (the
“Separation”); and


4.    In connection with the Separation, a new corporation may be formed to own,
manage, control, and/or operate the Company’s Foodservice division (the
“Foodservice Corporation”), and the Company may sell or transfer some or all of
its stock and/or assets to the new Foodservice Corporation.


AGREEMENTS


In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree as follows:


1.    Employment


1.1    Duties. Prior to the Separation, Employee shall serve as Senior Vice
President and Chief Financial Officer of the Manitowoc Foodservice, a division
of the Company reporting to the President and Chief Executive Officer of
Manitowoc Foodservice (the “President”), and following the Separation Employee
will be Senior Vice President and Chief Financial Officer of the Foodservice
Corporation and will report to the independent board of directors of the
Foodservice Corporation (the “Foodservice Corporation Board”) and to the
President. Prior to the Separation, Employee will faithfully perform such duties
and have such authority as may be assigned by the President and are consistent
with the duties performed by and the authority held by a division senior vice
president and chief financial officer. Subsequent to the Separation, Employee
will perform such duties and have such authority as may be assigned by the
Foodservice Corporation Board and/or the President as are customary for a senior
vice president and chief financial officer of a publicly-traded company.


1.2    Formation of Foodservice Corporation. Employee understands and
acknowledges that a new Foodservice Corporation may be formed to own, manage,
control, and/or operate the Company’s current Foodservice division, and that the
Foodservice Corporation shall be governed by a separate board of directors. At
any time following the formation of the new Foodservice Corporation, the Company
may assign (and in the event of a Separation the Company will assign) this
Agreement to the Foodservice Corporation without notice to Employee, at which
time Employee shall report to the board of directors and the President of the
Foodservice Corporation. Upon assignment of this Agreement to the Foodservice
Corporation, the Foodservice Corporation shall have all rights and privileges
afforded to the Company under this Agreement and shall assume all the duties,
covenants, responsibilities and obligations of the Company under this Agreement,
and Employee shall owe all duties, covenants, responsibilities, and obligations
of the Company set forth under this Agreement to the Foodservice Corporation in
the same manner as such duties, covenants, responsibilities, and obligations are
owed to the Company. The assignment of this Agreement to the Foodservice
Corporation, or the assignment to any other entity in accordance with Section
7.1, shall not affect or modify the rights and obligations set forth in Section
2 below. In the event of a Separation, the separate Contingent Employment
Agreement between the Company and Employee (the “Company CEA”) will either be
assigned to and assumed by the Foodservice Corporation or will be terminated and
immediately replaced by a Contingent Employment Agreement with the Foodservice
Corporation on substantially the same terms as the Company CEA such that at no
time will Employee not be covered by a contingent employment agreement with the
terms set forth in the Company CEA. In the event that the Company sells or
publicly announces its intention to sell the Foodservice division to a
third-party (a “Foodservice Disposition”) in lieu of consummating the Separation
and




--------------------------------------------------------------------------------

Exhibit 10.13

such Foodservice Disposition would not constitute a “Change of Control” under
the Company CEA, such Foodservice Disposition shall constitute “Good Reason”
under Section 2.5 of this Agreement.


1.3    Best Efforts. Employee agrees to devote Employee’s entire business time,
and best effort, skill and attention to the discharge of his duties while
employed by the Company.


1.4    Duty to Act in the Best Interest of the Company. Employee shall not act
in any manner, directly or indirectly, which may damage the business of the
Company or which would adversely affect the goodwill, reputation or business
relations of the Company with its customers, the public generally or with any of
its other employees. Employee shall act in the best interest of the Company at
all times.


2.    Terms of Employment


2.1    Term. Subject to termination as set forth below, and unless the parties
otherwise agree in writing, the term (the “Term”) of Employee’s employment
pursuant to this Agreement shall commence on November 9, 2015 (the “Commencement
Date”) and shall continue until the first anniversary of the Commencement Date.
Upon completion of the Term, Employee may continue to be employed by Company
subject to Company rules and policies.


2.2    “At Will” Employment Status. Notwithstanding any term or provision of
this Agreement, at all times Employee shall be employed by Company on an “at
will” basis, subject to termination in accordance with Sections 2.3 through 2.6
below.


2.3    Termination for Cause. The Company shall have the right to immediately
terminate this Agreement and Employee’s employment with the Company for any of
the following causes (each a “Cause”):


(a)    Conviction of Employee for, or entry of a plea of guilty or nolo
contendere by Employee with respect to, any felony or any crime involving an act
of moral turpitude;


(b)    Engaging in any act involving fraud or theft;


(c)    Neglect by Employee of his/her duties or breach by Employee of his/her
duties or intentional misconduct by Employee in discharging such duties;


(d)    Employee’s continued absence from his/her duties without the consent of
the Employee’s supervisor after receipt of notification from the Company, other
than absence due to bona fide illness or disability as defined herein;


(e)    Employee’s failure or refusal to comply with the directions of the
President, Chairman or the Board or with the policies, standards and regulations
of the Company, provided that such directions, policies, standards or
regulations do not require Employee (i) to take any action which is illegal; or
(ii) to fail to take any action required by applicable law, regulations or
licensing standards;


(f)    Conduct, actions, or performance that violates the Company’s policies
concerning ethics or employee conduct;


(g)    Employee’s breach of the agreement set forth in Section 5 of this
Agreement or any of the restrictive covenants contained in that Section; or


(h)    Employee’s breach of any term of this Agreement,


provided that the Company shall have delivered to the Employee a notice of
termination that specifically identifies such grounds for termination for Cause
and, in the case of grounds pursuant to subsections (c) through (h), the
Employee shall have failed to cure such circumstances within 30 days of receipt
of such notice. Upon the effectiveness of any termination for Cause by the
Company, the Company shall have no further obligation under this Agreement and
payment of all compensation to Employee under this Agreement shall cease
immediately, except for any payment of compensation accrued but unpaid through
the date of such termination for Cause. The Employee acknowledges that his
compensation may also be subject to any clawback provisions required by law,
rule, regulation or company policy consistent with any law, rule or regulation.



2



--------------------------------------------------------------------------------

Exhibit 10.13

2.4    Termination by the Company Without Cause. Notwithstanding Section 2.3
above, the Company shall have the right to terminate this Agreement and
Employee’s employment without Cause, at any time, and for any reason or no
reason at all, upon written notice to Employee, subject to the following:


(a)    If during the Term, Company terminates this Agreement and/or Employee’s
employment and such termination is not a termination for Cause under Section 2.3
above, then Employee shall receive the following from the Company as severance
(the “Severance Payment”): one year’s base salary as set forth in Section 3.1
plus a prorated amount of one hundred percent (100%) of the targeted annual
Incentive Compensation amount as set forth in Section 3.3 for the calendar year
of the termination (regardless of whether the targeted performance was achieved
or exceeded). If the termination occurs before June 30, 2016, then the proration
will be fifty percent (50%); if the termination occurs on or after June 30,
2016, then there will be no proration. The Severance Payment shall be paid in
substantially equal biweekly installments with the Company’s regular payroll
over the one-year period (the “Severance Pay Period”) following the effective
date of termination of employment (provided that the initial and final payments
may be a greater or lesser amount so as to conform with the Company’s regular
payroll period). The Severance Payment will be subject to all applicable
federal, state and governmental withholdings. The Severance Payment shall be
subject to offset (but not below zero) by the amount of any base salary,
short-term incentive compensation or cash compensation earned by Employee or to
which Employee is entitled during the Severance Pay Period and which is actually
paid to Employee (regardless of when any such amount is paid by a subsequent
employer or by the Company): (i) from any subsequent employer following the
termination of his employment with the Company, or (ii) from the Company under
any Contingent Employment Agreement between the Company and Employee. In the
event Employee obtains other employment before the end of the Severance Pay
Period, Employee shall immediately notify the Company of such employment in
writing. Employee expressly agrees that failure to immediately advise Company of
Employee’s new employment shall constitute a material breach of this Agreement,
and Employee will forfeit all amounts paid or that otherwise would be paid by
the Company under this subparagraph from the date of his new employment until
the end of the Severance Pay Period. Employee shall immediately repay to the
Company all amounts paid by the Company as a Severance Payment applicable to the
period commencing on the date of his new employment or the date a change in
control payment is made through the end of the Severance Pay Period.
Notwithstanding such forfeiture, the remaining provisions of this Agreement
shall remain in full force and effect. Employee agrees to furnish promptly to
the Company all documentation required and/or reasonably requested by the
Company to substantiate his new employment and all compensation and rights under
his new employment.


(b)    Before receiving the Severance Payment set forth in Section 2.4(a) above,
and as a condition to receiving the same, Employee shall sign and not revoke a
release of any and all claims or potential claims against the Company which
Employee has or may have, whether known or unknown, as of the date of the
release. The release shall be in the form attached hereto as Exhibit A.


(c)    In order to facilitate compliance with Section 409A of the Internal
Revenue Code, the Company and the Employee shall neither accelerate nor defer or
otherwise change the time at which any payment due under this Section 2.4 is to
be made and the Employee shall not be considered to have had a termination of
employment until the Employee is considered to have a had a separation from
service within the meaning of Code Section 409A.
2.5    Termination by Employee for Good Reason. During the Term, Employee may
terminate this Agreement and/or his employment with the Company for Good Reason,
as defined below. If Employee terminates this Agreement or his employment for
Good Reason during the Term, then Employee shall be entitled to receive the
Severance Payment as set forth in Section 2.4(a) above, subject to the
requirements of Sections 2.4(a), (b) and (c). For purposes of this Agreement,
“Good Reason” shall mean:


(a)a material diminution in Employee’s position, authority or title, or the
assignment of duties to Employee that are materially inconsistent with
Employee’s position or title as described in Section 1.1;


(b)a material diminution in Employee’s base salary or incentive/bonus
opportunities except for across-the-board temporary salary reductions of twenty
percent (20%) or less similarly affecting other employees;


(c)a change required by the Company’ s board of directors of the Foodservice
Corporation’s principal offices of more than fifty (50) miles from the location
of the Foodservice Corporation principal offices on the date that the
Foodservice corporation is spun off from the Company;



3



--------------------------------------------------------------------------------

Exhibit 10.13

(d)a material breach by the Company of any of its obligations under this
Agreement;


(e)any successor to the Company’s Foodservice business (whether by merger,
purchase of assets, liquidation or otherwise) fails or refuses to assume the
Company’s obligations under this Agreement; or


(f)the Separation does not occur prior to the first anniversary of the
Commencement Date or the public announcement by the Company of its intention not
to consummate the Separation prior to the first anniversary of the Commencement
Date.


(g)A Foodservice Disposition (as defined in Section 1.2) occurs in lieu of
consummating the Separation and such Foodservice Disposition does not constitute
a “Change of Control” under the Company CEA.
 
Notwithstanding the foregoing, no such event described above (other than with
respect to (f) above) shall constitute Good Reason unless (1) Employee gives
written notice to the Company specifying the condition or event relied upon for
such termination within ninety (90) days of the initial existence of such event,
and (2) the Company fails to cure the condition or event constituting Good
Reason within thirty (30) days following receipt of Employee’s notice.
2.6    Termination Due to Disability or Death. If Employee is unable to perform
his duties under this Agreement by reason of physical or mental disability, this
Agreement shall terminate, and, upon such termination, Employee shall continue
to receive the compensation described in Section 3 of this Agreement, reduced by
any disability payment to which Employee may be entitled in lieu of such
compensation, until the last day of the Term. At the expiration of the Term,
payment of all compensation to Employee under this Agreement shall cease
immediately (except for any payment of compensation accrued but unpaid through
that date, COBRA benefits and other benefits to which the Employee may be
entitled notwithstanding termination of his employment). The term “disability”
as used in this Agreement shall mean a condition which prohibits Employee from
performing his duties substantially in the manner he is capable of performing
them on the date of this Agreement, which cannot be removed by reasonable
accommodations on the part of the Company, for sixty (60) days or more during
any one year period.
If Employee should die during the term of this Agreement, this Agreement shall
terminate and all payments and rights to compensation and benefits to Employee
under this Agreement shall cease immediately, except for any compensation and
benefits accrued but unpaid through the date of death.
2.7    COBRA Coverage. Any period of continued post-employment medical plan
coverage provided in accordance with this Agreement shall count against the
minimum period of coverage required by the medical continuation provisions of
COBRA and any other applicable legislation.
3.    Base Compensation and Incentive Compensation.
3.1    Base Compensation. Subject to Section 2 of this Agreement, the Company
shall pay to Employee an annual salary in the amount of Five Hundred Forty
Thousand and 00/100 Dollars ($540,000.00) (the “Base Compensation”). The Base
Compensation shall be paid in accordance with the Company’s normal payroll
procedures, subject to all applicable taxes and withholdings.
3.2    Short-Term Incentive Compensation. Subject to Section 2 of this
Agreement, in addition to the Base Compensation, Employee shall be eligible to
participate in the Company’s Short Term Incentive Plan (“STIP”) in effect as of
the date of this Agreement. Under the STIP, Employee’s target incentive
compensation payment is 70% of Employee’s Base Compensation if the Company
achieves 100% of the STIP target performance requirements for the calendar year.
The STIP payout for a calendar year performance may not exceed 200% of
Employee’s Base Compensation for that year. In accordance with the terms of the
STIP, Employee must remain employed with the Company through the last day of a
calendar year in order to receive any short-term incentive compensation for that
year. Notwithstanding the actual Company performance for the 2015 calendar year,
provided Employee remains continuously employed by the Company through the end
of 2015, Employee shall be paid a prorated bonus for 2015 equal to 70% of
Employee’s Base Compensation based on 100% of the STIP target for the 2015 plan
year, provided that such payment amount shall be prorated based on the number of
days Employee was employed in the 2015 calendar year compared to the total
number of days in the calendar year. Such amount will be paid at the same time
that other STIP compensation amounts are paid for the 2015 performance.

4



--------------------------------------------------------------------------------

Exhibit 10.13

4.    Benefits.
In addition to the Base Compensation and the Short-Term Incentive Compensation
set forth in Section 3 above, Employee shall be eligible to receive the
following benefits which shall be subject to the terms of all applicable plan
documents and policies:
4.1    401(k) Retirement Plan. Upon commencement of Employee’s employment with
the Company, Employee shall be eligible to make contributions to a 401(k)
Retirement Plan sponsored by the Company. The Company’s current practice is to
match Employee’s contribution to Employee’s 401(k) Retirement Plan as follows:
100% Company matching contribution on the first 3% of pay that Employee
contributes; and 50% Company matching contribution on the next 2% of pay that
Employee contributes. In addition, if Employee participates in the Company’s
401(k) Plan, and if the Company meets certain financial targets, Employee may
receive an additional annual Company retirement contribution.
4.2    Non-Qualified Stock Options.
(a)    Upon commencement of Employee’s employment with the Company, Employee
will be granted an initial award of non-qualified stock options under the
Company’s Omnibus Incentive Plan. The fair market value of the stock options
comprising the initial award will equal Seven Hundred Thousand and 00/100
Dollars ($700,000.00) determined in the same manner that grant value (and the
number of stock options awarded) was determined for the annual grants to other
executive officers of the Company in 2015. These stock options shall be subject
to adjustment in the Separation in the same manner that outstanding stock
options granted to officers of the Company are adjusted in the Separation. The
stock options awarded under this Section 4.2(a) shall vest 25% per year on the
annual anniversary of the grant date. Notwithstanding the foregoing, in the
event Employee’s employment is terminated prior the end of the Term, no less
than one fourth of the stock options awarded under this Section 4.2(a) shall
immediately vest.
(b)    Employee will also be eligible for future annual long-term incentive
awards under the Company’s Omnibus Incentive Plan if and when annual awards are
granted by the Company. Employee’s long-term incentive award grant target is
Seven Hundred Thousand and 00/100 Dollars ($700,000.00) per year. All grants are
determined by the Company’s board of directors and are subject to the terms of
an award agreement consistent with award agreements provided to other Manitowoc
Foodservice executives, including similar vesting and performance conditions.
4.3    Deferred Compensation Plan. Employee is eligible to participate in the
Company’s Deferred Compensation Plan. Details of the Deferred Compensation Plan
and an enrollment form will be provided to Employee. To participate in the
Deferred Compensation Plan, Employee must complete the deferral agreement and
return it to the Company, attention Deb Casper, Corporate Benefits Department,
P.O. Box 66, Manitowoc, WI 54221-0066.
4.4    Vehicle Allowance. The Company will provide Employee with a vehicle
allowance in the amount of Nine Hundred and 00/100 Dollars ($900) per month.
4.5    Tax Preparation. The Company will reimburse Employee for costs associated
with the preparation of Employee’s personal income taxes and financial planning
each year. For any year during Employee’s employment, this benefit shall not
exceed Ten Thousand and 00/100 Dollars ($10,000.00).
4.6    Physical Examination. The Company will reimburse Employee for one (1)
physical examination every year.
4.7    Health, Dental and Life Insurance. Employee is eligible to receive life
insurance, health coverage, vision care plan, flexible spending account, and
dental coverage (Plan 1 or Plan 2) under the Company’s plans. Coverage for these
benefits is available beginning on the first day of the month following
Employee’s completion of thirty (30) days of continuous service to the Company
4.8    Vacation and Holidays. Employee will be eligible for four (4) weeks of
paid vacation each complete calendar year after 2015. For 2015, Employee shall
be entitled to twelve (12) days of paid vacation. For any other partial calendar
year, Employee’s vacation eligibility shall be prorated accordingly. In addition
to vacation, the Company currently observes eleven (11) paid holidays per year.



5



--------------------------------------------------------------------------------

Exhibit 10.13

4.9    Relocation Services. Employee will be eligible for relocation services
consistent with the Company’s Corporate Policy 905E.
5.     Confidentiality, Non-Compete, Non-Solicitation, and Intellectual Property


As a material requirement of this Agreement and in consideration of Employee’s
employment with the Company, as well as Employee’s access of confidential
information belonging to the Company, upon execution of this Agreement, Employee
shall sign an Agreement Regarding Confidential Information, Intellectual
Property, Non-Solicitation of Employees and Non-Solicitation of Customers, a
copy of which is attached hereto as Exhibit B.
6.    Disclosures
6.1    Upon Employment. Employee represents and warrants to the Company that
Employee is not a party to any confidentiality, non-competition,
non-solicitation or similar agreements with any third party, or to any
agreement, in any such instance, the terms of which could prohibit Employee from
performing his employment duties for the Company, or to any agreement which
could be breached by Employee’s entry into this Agreement and/or performance of
Employee’s employment duties for the Company.
6.2    Upon Termination of Employment. Employee shall promptly notify any
subsequent employer during the Non-Compete Period of the terms of this Agreement
to ensure that this Agreement is not breached by Employee.
7.    Miscellaneous Provisions
7.1    Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any corporation or other entity which
controls, is controlled by, or is under common control with, the Company,
without Employee’s consent, provided, however, such assignment shall not relieve
the Company of its obligations hereunder unless such assignment is to
Foodservice Corporation in connection with its separation as an independent U.S.
publicly traded company. Employee further acknowledges and agrees that the
Company may, without Employee’s consent, assign its rights and obligations under
this Agreement to the Foodservice Corporation as described in Section 1.2 above.
Further, if the Company merges with or into any other entity or transfers all or
substantially all of the assets of the Company, the rights and obligations of
the Company under this Agreement may be assigned without Employee’s consent to
such successor of the Company. In all other circumstances, the rights and
obligations of the Company under this Agreement may be assigned with Employee’s
consent (which may not be unreasonably withheld) and shall inure to the benefit
of and be binding upon the successors and assigns of the Company. Employee’s
rights and obligations under this Agreement may not be assigned to or be assumed
by any other person or entity.
7.2    Notices. All notices, requests, demands, or other communications under
this Agreement shall be in writing and shall be deemed to be duly given by
Employee only if provided to the Company’s Corporate Secretary, and shall be
deemed to be duly given by the Company to Employee if provided by mail, email,
mail or nationally or internationally recognized carrier to Employee at his
address as shown in the Company’s records, with a copy to Futterman Dupree Dodd
Croley Maier LLP, 180 Sansome Street, 17th Floor, San Francisco, CA 94104, ATTN:
Daniel Croley, Esq.
7.3    Severability. If any provision or portion of this Agreement shall be or
become illegal, invalid or unenforceable in whole or in part for any reason,
such provision shall be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any court of
competent jurisdiction should deem any covenant herein to be invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
7.4    Integration, Amendment and Waiver. This Agreement constitutes the entire
agreement between the Company and Employee, superseding all prior similar
arrangements and agreements, and may be modified, amended or waived only by a
written instrument signed by both of them. This Agreement does not supersede the
Company CEA between the Employee and the Company relating to a change in control
of the Company and dated on or about the date hereof.
7.5    Governing Law. The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin without
giving effect to any conflicts of law provisions. The parties also agree that
any action or suit brought by any party to enforce or adjudicate the rights of
the parties to and under this Agreement shall be brought in the Circuit Court
for Manitowoc County, Wisconsin, this Court being the sole, exclusive,

6



--------------------------------------------------------------------------------

Exhibit 10.13

and mandatory venue and jurisdiction for any disputes between the parties
arising from or relating to this Agreement. If any action is filed, by any
party, relating to a breach of this Agreement and/or enforcement of this
Agreement, Employee expressly agrees and consents to jurisdiction in the Circuit
Court for Manitowoc County, Wisconsin and waives any claim that the Circuit
Court for Manitowoc County, Wisconsin is an inconvenient forum.
7.6    Interpretation. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning, and not strictly
for or against any party. In this Agreement, unless the context otherwise
requires, the masculine, feminine and neuter genders and the singular and the
plural include one another.
7.7    Non-Waiver of Rights and Breaches. No failure or delay of any party in
the exercise of any right given to such party under this Agreement shall
constitute a waiver unless the time specified for the exercise of such right has
expired, nor shall any single or partial exercise of any right preclude other or
further exercise thereof or of any other right. The waiver by a party of any
default of any other party shall not be deemed to be a waiver of any subsequent
default or other default by such party.
7.8    Attorneys’ Fees. In the event that the Employee or the Company is
required to bring any proceeding or any legal action to enforce the terms of
this Agreement each party will bear its own fees and expenses with respect
thereto.
7.9    Survival. In the event that the Company is obligated to make any
Severance Payment pursuant to the terms hereof, such obligation shall survive
the termination of this Agreement.
7.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.


7.11 Authority. Each of the undersigned persons represents that he or she is
fully authorized to enter into the terms and conditions of, and to execute, this
Agreement and has obtained all consents needed to do so and perform the
Agreement.
    
IN WITNESS WHEREOF, the Company and Employee have caused this Employment
Agreement to be duly executed as of the date first written above.
EMPLOYEE:                THE COMPANY
THE MANITOWOC COMPANY, INC.




/s/ John O. Stewart         By: /s/ Thomas G. Musial        
John O. Stewart                 Thomas G.Musial, Senior Vice President
Human Resources and Administration



7

